Citation Nr: 0031999	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-13 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a left hand 
condition.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1990.  His sinusitis appeal comes before the Board 
of Veterans' Appeals (Board) from a May 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  His other appeals come from a 
September 1998 rating decision from the same RO.


REMAND

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, have been substantially revised.  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to the claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  The veteran in this case has not 
presented competent medical evidence that he currently has 
any of the disorders under appeal.  The record does not 
contain any competent medical evidence since the veteran was 
separated from active duty, and he has not been afforded a VA 
examination to determine whether he currently has the 
disorders under appeal, and to determine whether any 
disorders under appeal have an etiological relationship with 
active duty.  The veteran has stated that he has submitted 
all of the medical evidence in his possession (the Board 
recognizes that there is still no competent post-service 
medical evidence of record).  

The veteran had shoulder pain in November 1987 during active 
duty, and he was diagnosed with a muscle strain.  He slipped 
and fell on his shoulder in December 1989, and he was 
referred to physical therapy in January 1990.  His service 
medical records are silent as to any findings for any of the 
other disorders on appeal, except for sinusitis, for which he 
was treated in January 1989.  

In light of the regulatory changes, the Board concludes that 
the record must be supplemented with a VA examination to 
assist the veteran develop his claims.  Accordingly, this 
case is remanded to the RO for the following action:

1.  The veteran should again be contacted 
to determine whether he has any new 
evidence to submit, including from any 
private source, since the appeal was 
certified by the RO to the Board.

2.  The RO should schedule the veteran 
for VA examinations in the appropriate 
fields of medicine.  The veteran should 
be separately examined for sinusitis, 
tinnitus and hearing loss, a right 
shoulder condition, and a left hand 
condition.  The examiners should have the 
claims file, including the service 
medical records, available before the 
examinations are made.  All diagnostic 
tests and studies necessary for proper 
medical determinations should be 
performed.  The examiners should report 
whether the veteran currently has each 
disorder on appeal.  If he does have the 
disorders for which he is seeking service 
connection, the examiners are requested 
to offer opinions for each disorder 
whether it is at least as likely as not 
(50 percent or more probability) that the 
disorder in question is etiologically 
related to active duty.

3.  The RO should then review the 
examination report(s) to ensure 
compliance with this remand.  If the 
report(s) do not adequately comply, the 
RO should take immediate corrective 
action.  Thereafter, the veteran's claims 
should be readjudicated based on the new 
evidence.  If the determinations remain 
adverse to the veteran, he and his 
attorney should be issued supplemental 
statements of the case and afforded 
adequate time to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


